Name: Commission Implementing Decision (EU) 2016/17 of 7 January 2016 authorising the United Kingdom to prohibit on its territory the marketing of a variety of hemp listed in the Common Catalogue of varieties of agricultural plant species, pursuant to Council Directive 2002/53/EC
 Type: Decision_IMPL
 Subject Matter: marketing;  plant product;  Europe;  agricultural policy
 Date Published: 2016-01-08

 8.1.2016 EN Official Journal of the European Union L 5/7 COMMISSION IMPLEMENTING DECISION (EU) 2016/17 of 7 January 2016 authorising the United Kingdom to prohibit on its territory the marketing of a variety of hemp listed in the Common Catalogue of varieties of agricultural plant species, pursuant to Council Directive 2002/53/EC (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/53/EC of 13 June 2002 on the Common Catalogue of varieties of agricultural plant species (1), and in particular Article 18 thereof, Whereas: (1) The Commission, in accordance with Directive 2002/53/EC, publishes in the C-series of the Official Journal of the European Union the Common Catalogue of varieties of agricultural plant species (2), which includes certain varieties of hemp. (2) Article 32(6) of Regulation (EU) No 1307/2013 (3) of the European Parliament and of the Council provides that in order to prevent support being granted for illegal crops, areas used for the production of hemp may only be eligible if the varieties used have a tetrahydrocannabinol content not exceeding 0,2 %. (3) Article 45(3) of Commission Implementing Regulation (EU) No 809/2014 (4) lays down that, if for the second year the average of all the samples of a given hemp variety exceeds the tetrahydrocannabinol content as laid down in Article 32(6) of Regulation (EC) No 1307/2013, the Member State is to request authorisation to prohibit the marketing of such variety in accordance with Article 18 of Directive 2002/53/EC. (4) On 28 April 2015 the Commission received a request from the United Kingdom for the authorisation to prohibit the marketing of the hemp variety Finola, as its tetrahydrocannabinol content exceeded the authorised content of 0,2 % for the second year in a row. (5) On this basis, the request from the United Kingdom should be granted. (6) In order to allow the Commission to inform the other Member States and to update the Common Catalogue of varieties of agricultural plant species, the United Kingdom should be required to inform the Commission of the date from when it intends to apply the authorisation granted by this Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is authorised to prohibit the marketing of the hemp variety Finola in all or parts of its territory in accordance with Article 18 of Directive 2002/53/EC. Article 2 The United Kingdom shall notify to the Commission the date from when it will apply the authorisation referred to in Article 1. Article 3 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 7 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 193, 20.7.2002, p. 1. (2) Most recent complete edition: OJ C 450, 16.12.2014, p. 1. (3) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (4) Commission Implementing Regulation (EU) No 809/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system, rural development measures and cross compliance (OJ L 227, 31.7.2014, p. 69).